440 F.2d 1336
Jerry Mack DORROUGH, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 30478 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 22, 1971.

W. B. West, III, Sam Coats, Dallas, Tex., for petitioner-appellant.
Eldon B. Mahon, U. S. Atty., William F. Sanderson, Jr., Charles D. Cabaniss, Asst. U. S. Attys., Dallas, Tex., for respondent-appellee.
Before GEWIN, GOLDBERG, and DYER, Circuit Judges.
PER CURIAM:


1
Petitioner Jerry Mack Dorrough, a Fifth Circuit veteran, seeks once more to escape the finality of his much parsed conviction for robbing and placing in jeopardy the life of a federal postal employee in violation of 18 U.S.C.A. § 2114.1 We have again scrutinized Dorrough's plea of guilty, and we find all his claims of imperfection without merit in light of our prior decisions. See Dorrough v. United States, 5 Cir. 1967, 385 F.2d 887, aff'd en banc, 1968, 397 F.2d 811.


2
The judgment of the district court is affirmed.



Notes:


*
 [1] Rule 18, 5th Cir.; See Isbell Enterprices, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 This case represents the fourth time Dorrough has challenged his guilty plea under 28 U.S.C.A. § 2255. See Dorrough v. United States, 5 Cir. 1964, 327 F.2d 667; Dorrough v. United States, 5 Cir. 1965, 344 F.2d 125; Dorrough v. United States, 5 Cir. 1967, 385 F.2d 887, aff'd en banc, 1968, 397 F.2d 811, cert. denied, 1969, 394 U.S. 1019, 89 S.Ct. 1637, 23 L.Ed.2d 44. See also Dorrough v. State of Texas, 5 Cir. 1971, 440 F.2d 1063